Citation Nr: 0907180	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-28 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1970.  He died in February 2005. The appellant is the 
Veteran's widow.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision of the RO 
that, in pertinent part, denied service connection for the 
cause of the veteran's death.  The appellant timely appealed.

In December 2007, the appellant testified during a video 
conference hearing before the undersigned.


FINDINGS OF FACT

1.  The veteran died in February 2005.  The immediate cause 
of death was multi-system organ failure due to or as a 
consequence of massive chest trauma, due to or as a 
consequence of a motor vehicle collision.  No autopsy was 
performed.
 
 2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 100 percent disabling; residuals of adenocarcinoma 
of the prostate, rated as 40 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; coronary artery 
disease, rated as 10 percent disabling; and impotence, rated 
as 0 percent (noncompensable) disabling-for a combined 
evaluation of 100 percent.

3.  An "amended" Certificate of Death added coronary artery 
disease as an other significant condition contributing to 
death, but not resulting in the underlying cause.

4.  Resolving all doubt in favor of the appellant, a disease 
or injury incurred in service caused or contributed 
substantially or materially to the Veteran's death.  


CONCLUSION OF LAW

A disability incurred or aggravated in service or a 
disability that is otherwise related to service caused or 
contributed substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating her claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where the Veteran served continuously for ninety (90) or more 
days during a period of war, and if a cardiovascular disease 
became manifest to a degree of 10 percent or more within one 
year from the date of the Veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  See 38 C.F.R. § 3.310 (2008).  

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2008).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2008).

The Veteran died on February [redacted], 2005.  His death certificate 
shows that the immediate cause of death was multi-system 
organ failure due to or as a consequence of massive chest 
trauma, due to or as a consequence of a motor vehicle 
collision.  An autopsy was not performed.  An "amended" 
death certificate adds coronary artery disease as an other 
significant condition contributing to death, but not 
resulting in the underlying cause.

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD), rated as 
100 percent disabling; residuals of adenocarcinoma of the 
prostate, rated as 40 percent disabling; diabetes mellitus, 
rated as 20 percent disabling; coronary artery disease, rated 
as 10 percent disabling; and impotence, rated as 0 percent 
(noncompensable) disabling-for a combined evaluation of 
100 percent.

Service medical records contain no complaints, findings, or 
diagnoses of any heart or cardiovascular problems.  Service 
connection had been awarded for coronary artery disease as 
secondary to the service-connected diabetes mellitus.

The post-service treatment records reflect a history of chest 
pain.  The Veteran had cardiac catheterization in early 
January 2003, and had double coronary bypass graft surgeries 
soon afterwards.  He continued to do all activities of daily 
living slowly.  The report of an April 2003 VA examination 
includes a diagnosis of coronary artery disease, status-post 
coronary bypass graft surgery, currently stable on 
medications.  Records show that the Veteran was hospitalized 
for chest pain in May 2004.

An eye-witness account of the motor vehicle collision in 
February 2005 indicates that the Veteran had almost rear-
ended the vehicle in front of him twice, swerving back and 
forth over the line.  Then the Veteran acted like he was 
going to pass the vehicle in front of him and just drove 
right off the road.  A police officer who appeared at the 
scene of the collision opined that the collision was not 
caused by a malfunction of the vehicle.  The Veteran's 
vehicle had left the road and hit a tree.
      
The appellant contends that the service-connected coronary 
artery disease resulted in a heart attack, causing the 
February 2005 collision and massive chest trauma.  The 
appellant also reported that Veteran made no attempt to try 
and stop the vehicle prior to hitting the tree.

In June 2006, the appellant submitted a statement from a 
hospital physician, who opined that the Veteran's death was 
at least as likely as not the result of his heart condition.  
The physician based the opinion on the Veteran's condition at 
the time of being transported to the hospital and on eye-
witness accounts of the collision.

In June 2006, the appellant submitted a statement from the 
Veteran's brother, indicating that the Veteran had complained 
of tightness in his chest two days before the collision, and 
of chest pain and a heavy feeling in his chest the day before 
his death.

In August 2007, a VA physician reviewed the entire claims 
folder, including the hospital records and lay statements.  
The physician noted the Veteran's complicated medical history 
with multiple organ system involvement, and concluded that 
the issue of service connection for the cause of the 
veteran's death could not be resolved without resort to 
speculation.  No autopsy had been performed, and the exact 
cause of the Veteran's fatal crash was not known.

In December 2007, the appellant testified that the Veteran 
complained quite often of chest pain and of pressure in his 
chest, and he made those complaints the night before the 
collision.  The appellant also testified that the Veteran's 
physician had changed his medicine, but that it usually took 
a long time to get in for an appointment.  Regarding the 
collision, the appellant testified that the Veteran went from 
the right side of the road and across the left lane, and then 
off the road approximately 237 feet to the tree.  The Veteran 
neither turned the wheel nor hit the brakes.  The collision 
occurred between 7a.m. and 8a.m.; no drugs or alcohol were 
involved.

In August 2008, a board-certified physician in cardiology, 
A. Maziar Zafari, M.D., reviewed the Veteran's claims file 
for purposes of determining a possible relationship between 
the veteran's service-connected disabilities and the cause of 
his death.  Dr. Zafari noted the veteran's cardiovascular 
history, and opined that the Veteran's service-connected 
coronary artery disease may have contributed-with 50 percent 
or greater probability-to his fatal car collision by a 
myocardial infarction or an arrhythmia, based on the 
Veteran's complaints of chest discomfort in the preceding 
days as reported by the Appellant, and the eye-witness 
accounts as recorded in the claims file.  Dr. Zafari also 
noted that he was uncertain about the Veteran's diagnosis of 
a seizure disorder, and did not believe that the seizure 
disorder would have substantially contributed to or cause the 
Veteran's fatal collision.

The Board notes that while there could have been other 
nonservice-connected factors that caused the Veteran's death, 
the Veteran had service-connected disability that could also 
have been implicated.  Dr. Zafari reviewed the Veteran's 
entire clinical folder and noted the probability that the 
Veteran's fatal car collision was caused by a myocardial 
infarction or an arrhythmia, and this opinion is consistent 
with an earlier one from a private hospital physician.  The 
Board has considered the negative evidence of record, but 
finds the evidence at least in relative equipoise on the 
question of whether a service-connected disability 
contributed substantially or materially to cause the 
Veteran's death.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102.  Therefore, resolving all doubt in favor 
of the appellant, service connection for the cause of the 
Veteran's death is established.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


